Plaintiffs, husband and wife, have each recovered a judgment against the defendant for negligence. The ear in which they were riding *1112belonged to the wife and was driven by the husband. The trial judge erroneously charged that the negligence of the driver was not imputable to the owner. (Gochee v. Wagner, 257 N. Y. 344.) The verdict of the jury indicated a finding of fact that the husband, the driver, was not negligent, thus rendering the error harmless. The evidence shows a clear case of negligence on the part of the defendant and the judgments and order should be affirmed. Judgments and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ.